Decree of the Surrogate’s Court of Suffolk county, in so far as appealed from, reversed on the law and the facts, without costs, and motion of appellant granted to the extent of allowing him $15,000, payable out of the estate; said amount to be inclusive of his services and the disbursements incurred by him in the performance of such services. In our opinion there was a reasonable basis on behalf of the estate for bringing the New York county action. Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ., concur.